Citation Nr: 1452254	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-14 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for degenerative arthritis with lordosis and muscle spasm, lumbar spine.  

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION


The Veteran served on active duty from June 1974 to July 1978, and October 1978 to August 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, on behalf of the RO in Los Angles, California.  Jurisdiction over the Veteran's claim later shifted to the RO in San Diego, California.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

Although the RO declined to reopen the Veteran's lumbar spine claim, the Board must also address the question of reopening before, if warranted, proceeding to the merits.  A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2002); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  By the decision below, the Board is not reopening the claim of service connection for degenerative arthritis with lordosis and muscle spasm, lumbar spine because new and material evidence has not been submitted.  

The issue of a claim to reopen a previously denied claim of service connection for post-traumatic stress disorder been raised by the Veteran's July 2014 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

In January 2009, the representative indicated that the Veteran was seeking service connection for disability exhibited by stiffness (muscles and joints).  This matter has not been adjudicated by the originating agency and is referred to the RO for action deemed appropriate.  


FINDINGS OF FACT

1. In an unappealed December 2004 rating decision, the RO denied an application to reopen a previously denied claim of service connection for a lumbar spine disability.

2.  The evidence submitted since the December 2004 RO decision is cumulative and redundant of the record at the time of the prior final denial, and it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for degenerative arthritis with lordosis and muscle spasm, lumbar spine.

3.  A cervical spine disorder did not have its onset in service and is not otherwise related to active military service; arthritis was not exhibited within the first post-service year.  


CONCLUSIONS OF LAW

1. The December 2004 decision denying reopening of a claim of service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.200, 20.201, 20.302 (2014).

2. The additional evidence received since the December 2004 decision is not new and material, and the claim of service connection for degenerative arthritis with lordosis and muscle spasm, lumbar spine, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The Veteran does not have a cervical spine disorder that is the result of disease or injury incurred in or aggravated by active military service and may not be presumed to have been incurred or aggravated therein. 38 U.S.C.A. §§ 1101, 1110, 1112, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In claims to reopen, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

Here, the Veteran was sent a letter in June 2008 that addressed all notice elements.  The letter provided information as to what evidence was required to reopen and substantiate the claim and of the division of responsibilities between VA and a claimant in developing the claim.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  As such, VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, and to provide a medical examination or opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All identified, available VA and non-VA records have been obtained and considered.  There is no indication or argument that any pertinent medical records remain outstanding.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  A VA examination or opinion was not obtained in the case of the Veteran's low back disability, and it is not necessary.  Seeking an examination and/or medical opinion is not required until after new and material evidence is received to reopen a previously denied claim.  38 C.F.R. § 3.159(c)(4) (2014).

The Veteran was afforded a VA examination in May 2012 for his cervical spine claim.  There is no argument or indication that the examination or opinion is inadequate.  The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  There is no indication of available, pertinent outstanding evidence.  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show pertinent disability had its onset or was otherwise related to service would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103; they have not identified any prejudice in the conduct of the Board hearing.  

II.  Analysis

A. Claim to reopen

In unappealed decisions issued in April 1983 and December 2004, the RO denied service connection for a low back disability.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, new and material evidence has not been received.  The April 1983 rating decision denied the Veteran's claim due to no evidence of an in-service low back injury.  The December 2004 rating decision did not reopen the Veteran's claim because there was no evidence of an in-service injury and no x-ray evidence of arthritis within one year of the Veteran's discharge.  Accordingly, the Veteran needs new and material evidence as to that requirement in order to reopen his claim.

Here, in the instant claim, the Veteran asserts that he injured his back when he fell off a ladder during a typhoon, and that this was not reflected in his service treatment records due to the interference of an officer.  However, this assertion has previously been considered, as an August 4, 2004, VA treatment records previously associated with the Veteran's claims file discussed the Veteran's assertion that he fell off a ladder in service.  Accordingly, this statement by the Veteran does not constitute new evidence.  The Veteran has also not presented any new evidence that arthritis manifested to a compensable degree within one year of his separation from service, inasmuch as VA treatment records that have been associated with his claims file do not document this.  Rather, newly associated records from May 2007 show that no arthritis was found in x-rays that were taken in January 2004.  Therefore, none of the objective evidence received since the last final rating decision includes evidence demonstrating an in-service injury or the timely manifestation of arthritis.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, amounts to a reiteration of contentions made and considered previously.  The evidence is not new and material.  Therefore, the Board finds that new and material evidence has not been received to reopen the claim for service connection for degenerative arthritis with lordosis and muscle spasm, lumbar spine.

B.  Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Certain chronic diseases, including arthritis will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

If chronicity (i.e., permanency) of disease or injury in service is not shown, or is legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran is not entitled to service connection on a presumptive basis under 38 C.F.R. § 3.309(a).  No notations of arthritis or any characteristic manifestations thereof were noted in the Veteran's STRs, reenlistment examination and medical history, or separation examination.  There is no evidence that cervical spine arthritis manifested to a compensable degree within one year of the Veteran's departure from service nor any showing of continuity of symptomatology since the Veteran's service.  Rather, the Veteran stated during the medical history at his May 2012 VA examination that his cervical arthritis was first diagnosed in 1986.  As noted above, January 2004 x-rays did not indicate any arthritis.  None of his other medical records support a finding that cervical arthritis manifested to a compensable degree within one year after service.  

The Veteran testified concerning continuity of symptomology since service.  The Veteran is also competent to report that he fell off a ladder during a typhoon and hurt his back.  There is no mention of this incident in the Veteran's service treatment records (although the Board notes the Veteran's contentions that an Ensign aboard his ship withheld his records).  The Veteran is not a good historian as demonstrated in several medical assessments.  See VA psychological testing in October 1982.  On VA examination in November 1982, it was reported that he had a poor memory and "history is confusing".  When he filed his initial claims for compensation in 1982, 1984, and 1992, he made no mention of neck disability being related to service.  It seems likely that if he had neck disability at the time that he thought was related to service, he would have mentioned this disability.  Treatment records in the years after service reflect no complaints of neck problems or injury to the cervical spine in service, yet reflect treatment for a multitude of other problems.  While lack of medical treatment by itself does not refute continuity of symptoms, it may be considered with other evidence to make that determination.  The Board does not find convincing evidence that he injured the neck in service or that symptoms continued since that time.  

Cervical spine disability was not present in service and arthritis of the cervical spine was not demonstrated within the first post service year.  As such, service connection under 38 C.F.R. § 3.309(a) is not warranted, and a arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran has a current disability, inasmuch as the May 2012 VA examination found degenerative disc disease of the cervical spine.  The Veteran's service treatment records also show that he was treated for a stiff neck in December 1975.  To that extent only, he has an in-service injury.  

There is no showing of a nexus between his degenerative cervical spine disease and his stiff neck in service.  The Veteran believes that his cervical spine disorder is related to his military service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  His feeling that neck stiffness in service could be the early onset of degenerative changes is not necessarily incorrect and has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the VA examination report with etiology opinion is more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

The Veteran has not submitted a medical opinion in support of his claim, and the VA examiner provided a negative opinion, stating that the gap of many years after his discharge with no report of pain or discomfort makes it less likely than not that his cervical spine disorder is related to his military service.  A clear preponderance of the evidence is against a finding of service connection on a direct basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  


ORDER

New and material evidence having not been submitted, the claim of service connection for degenerative arthritis with lordosis and muscle spasm, lumbar spine, is not reopened. 

Service connection for a cervical spine disorder is denied.  


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


